Per Curiam.
The judgment of the Circuit Court brought here by this writ is founded on a verdict of a jury in an action of ejectment. After the verdict a rule to show cause why it should not be set aside was allowed to the defendant, reserving defendant’s exceptions. The rule was certified to the Supreme Court for its advisory opinion. That court, for the reasons stated in the opinion of Mr. Justice Depue, reported in 32 Vroom 322, advised the Circuit Court to discharge the rule.
The Circuit Court discharged the rule and entered judgment. Thereupon this writ was brought.
The questions raised upon the exceptions are those which were discussed in the Supreme Court and were there decided adversely to the contention of plaintiff in error. We are of opinion that those questions were correctly solved in the Supreme Court. For reasons given in the opinion of Mr. Justice Depue, the judgment will be affirmed.
*668For affirmance — The Chief Justice, Depue, Yan Syckel, Dixon, Garrison, Lippincott, Gummere, Ludlow, Collins, Bogert, Nixon, Hendrickson, Adams/ Yredenburgh. 14.

For reversal-^EouQ.